Motion by the respondent, inter alia, to expunge from the record on an appeal from a judgment of the Supreme Court, Kings County, entered May 19, 1997, the *401exhibits listed on pages 3 and 4 of the affirmation of Steven Mandell dated November 14, 1997, and to redact all reference thereto in her brief. By decision and order dated January 9, 1998, the aforementioned branch of the motion was held in abeyance and was referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is,
Ordered that the aforementioned branch of the motion is granted, and the exhibits listed on pages 3 and 4 of the affirmation of Steven Mandell dated November 14, 1997, and all references to those exhibits in the appellant’s brief are deemed stricken and have not been considered in determining the appeal (see, Norgauer v Norgauer, 126 AD2d 957; Matter ofYanoff v Commissioner of Educ. of State of N Y, 64 AD2d 763; Tobin v Union News Co., 18 AD2d 243, affd 13 NY2d 1155). O’Brien, J. P., Sullivan, Pizzuto and Florio, JJ., concur.